 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT DOMONE MCKISSIC,                            No. 2:21-cv-0522 CKD P
12                       Petitioner,
13            v.                                         ORDER AND
14    PAUL THOMPSON,                                     FINDINGS AND RECOMMENDATIONS
15                       Respondent.
16

17          On March 29, 2021, petitioner was ordered to file a completed request to proceed in forma

18   pauperis or pay the $5 filing fee within thirty days. Petitioner was warned that failure to do so

19   would result in a recommendation that his petition for writ of habeas corpus be dismissed. The

20   thirty-day period has now expired. Petitioner has not submitted a request to proceed in forma

21   pauperis, and the court has not received the filing fee.

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

23   court judge to this case; and

24          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, petitioner may file written

28   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
                                                        1
 1   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

 2   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 3   F.2d 1153 (9th Cir. 1991).

 4   Dated: May 21, 2021
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     mcki0522.fifp
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
